DETAILED ACTION
	This Office Action is in response to the Election filed on October 12, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-16 and (new claims 21-24) in the reply filed on October 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al. (US Pub. 2021/0408044 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In re claim 1, Chiang et al. shows ([0042-0065]; figs. 15-27C) a method for forming a memory device, comprising: forming a plurality of word line stacks (58) respectively comprising a plurality of word lines (54A, 54B, etc)  alternatingly stacked with a plurality of insulating layers (52A, 52B, etc) over a semiconductor substrate; forming a data storage layer (90) along opposing sidewalls of the word line stacks; forming a channel layer (92) along opposing sidewalls of the data storage layer; forming an inner insulating layer (98) between inner sidewalls of the channel layer and comprising a first dielectric material; performing an isolation cut process (fig. 24A) including a first etching process through the inner insulating layer and the channel layer to form an isolation opening (100); forming an isolation (102) structure filling the isolation opening and comprising a second dielectric material; performing a second etching process (26A) through the inner insulating layer on opposing sides of the isolation structure to form source/drain openings (104); and forming source/drain contacts (106, 108) in the source/drain openings.
	In re claims 2-9, Chiang et al. shows all of the remaining elements of the claims.

In re claim 10,        ([0042-0065]; figs. 15-27C)  a method for forming a memory device, comprising: forming a plurality of word lines (54A, 54B) alternatingly stacked with a plurality of insulating layers (52A, 52B) over a semiconductor substrate; etching a plurality of trenches (16) into the plurality of word lines, defining inner sidewalls of the plurality of word lines; forming a ferroelectric data storage layer (90) along the inner sidewalls of the plurality of word lines; forming a channel layer (92) along the inner sidewalls of the ferroelectric data storage layer; forming an inner insulating layer (98) between inner sidewalls of the channel layer and comprising a first material; etching (fig. 24A) the channel layer and the inner insulating layer to form an opening (100), wherein the opening extends continuously from an inner sidewall of the ferroelectric data storage layer to an opposing inner sidewall of the ferroelectric data storage layer; forming an isolation (102) structure into the opening, wherein the isolation structure comprises a second material that is highly etching selective to the first material, and a first pair of opposing sidewalls that laterally extend past opposing outer sidewalls of the inner insulating layer; and etching (fig. 26A) the inner insulating layer and forming a pair of source/drain contacts (106, 108) on opposing sides of the isolation structure.
In re claims 11-16, Chiang et al. shows all of the remaining elements of the claims.

In re claim 21, ([0042-0065]; figs. 15-27C) a method to form memory device, comprising: forming a plurality of word line stacks (58) respectively comprising word lines (54A, 54B, etc) and insulating layers (52A, 52B, etc) alternatingly stacked over a substrate, the word lines extending in a first direction and in parallel with an upper surface of the substrate; forming a ferroelectric data storage layer (90) extending in the first direction along opposing inner sidewalls of the word line stacks; forming a channel layer  (92) extending in the first direction, disposed along opposing inner sidewalls of the ferroelectric data storage layer; forming an insulating layer (98) of a first dielectric material along the first direction filing a space between opposing inner sidewalls of the channel layer; patterning the channel layer and the insulating layer to form an isolation opening (100); forming an isolation structure (102) in the isolation opening on ends of the channel layer and the insulating layer, wherein the isolation structure comprises a second dielectric material different from the first dielectric material; etching back (fig. 26A) the insulating layer to form source/drain openings; and forming a pair of source/drain regions (106, 108) in the source/drain openings between opposing inner sides of the channel layer and separating from one another by the insulating layer.
	In re claims 22-24, Chiang et al. shows all of the remaining elements of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liou (US Pub. 2022/0285400 A1), Jiang (US Pub. 2022/0037364 A1), Yang (US Pub. 2022/0028894 A1), Lu (US pub. 2021/0375888 A1), Hsu (US Pub. 2021/0296360 A1), Park (US Pub. 2011/0275197 A1), Chia (DE 102020130975 A1), and Chia (CN 113517299 A) also disclose elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815